Citation Nr: 0947739	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-36 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran was on active duty for training with the National 
Guard, in September 1965, when he injured his left knee.  He 
was ordered to active duty for training from January 1967 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The Veteran died in December 2003.  The cause of death 
was a pulmonary embolism due to deep venous thrombosis.  

2.  Neither pulmonary embolism nor deep venous thrombosis was 
manifested during the Veteran's active duty for training; 
and, neither is etiologically related to a service-connected 
disability.  

3.  The Veteran's only service-connected disability, 
involving the left knee, did not cause, hasten, or 
substantially and materially contribute to his death.  


CONCLUSION OF LAW

The Veteran's death was not caused by or aggravated by a 
service-connected disability and the service-connected 
disability did not contribute to cause death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A letter from the RO dated in March 2004 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
The initial notice letter was provided before the 
adjudication of the claim in June 2004.  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including records from the August 2002 knee surgery 
and from his final hospitalization.  Medical opinions have 
been obtained.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

A claimant for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  Generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  38 C.F.R. § 3.312(c)(2) (2009).  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   38 
C.F.R. § 3.303(d).  

The appellant cited to 38 C.F.R. § 3.800.  That section does 
not apply in this case.  It applies to claims received before 
October 1, 1997, which is not the case here.  More 
importantly, § 3.800 and its successor section, 38 C.F.R. 
§ 3.361 implement the provisions of 38 U.S.C.A. § 1155 
dealing with medical errors by VA.  That is a higher 
threshold of proof than is required here.  No VA treatment or 
medical errors need be shown in this case.  It is only 
necessary to establish that the service-connected left knee 
disability or the treatment for it caused or contributed to 
cause the Veteran's death.   

Discussion

The death certificate shows the Veteran died in December 2003 
at age 58.  He was hospitalized at a private facility at the 
time of death.  The immediate cause of death was reported to 
be pulmonary embolism due to deep venous thrombosis.  The 
approximate interval between the onset of each cause and 
death was listed as days.  Other significant conditions 
contributing to death were listed as an intracerebral bleed 
(unable to coagulate), and coronary artery disease.  An 
autopsy was not indicated.  The death certificate was 
certified by a physician and constitutes a competent medical 
opinion as to the cause of death.  

The Veteran was a member of the National Guard and did not 
have any active duty service.  He was on active duty for 
training when he injured his left knee, in September 1965.  
He also had active duty for training from January 1967 to 
June 1967.  

In August 1970, the Veteran had surgery on the left knee 
consisting of arthrotomy of the knee and surgical removal of 
the medial semilunar cartilage and patelloplasty.  In July 
1971, VA examination and X-ray studies led to a diagnosis of 
post operative status, injury of the left knee with 
meniscectomy and patelloplasty.  The X-rays disclosed 
moderate degenerative changes in the left knee.  A March 1972 
rating decision granted service connection for residuals, 
injury, left knee with meniscectomy and patelloplasty and 
moderate degenerative changes, rated as 10 percent disabling.  
This rating remained in effect until the Veteran's death.  
The service-connected left knee disability was the only 
disability for which service connection was established.  

The appellant, the Veteran's widow, asserts that the Veteran 
underwent several surgeries for his left knee disability and 
that the last surgery resulted in blood clots which resulted 
in a pulmonary embolism which caused the Veteran's death.  A 
statement from J. T. S., M.D., is cited in support of the 
claim.  

A private operative report shows the Veteran had a left knee 
arthroscopy with partial medial meniscectomy and shaving 
chondroplasty of the patella in August 2002.  The diagnosis 
was left medial meniscus tear and degenerative joint disease.  
The report states that a tourniquet was not used and there 
were no complications.  The Veteran as seen for follow-up by 
T. A. L., M.D., in August and September 2002.  On both 
occasions, the doctor reported that everything looked good.  
None of the reports surrounding the August 2002 knee surgery 
indicate any vascular complications.  

Over a year later, in November 2003, the Veteran entered a 
private hospital with a headache.  He had undergone coronary 
stenting the day before and he was discharged on 
anticoagulation medication.  A computerized tomography (CT) 
scan revealed an acute hemorrhage in his head.  The physician 
expressed the opinion that this was probably secondary to the 
recent administration of anticoagulants.  The anticoagulants 
were stopped and a craniotomy was performed to treat a large 
right temporal occipital hemorrhage.  Complications included 
an episode of respiratory failure and the development of a 
total occlusion of the right coronary artery.  The Veteran 
was seen by an orthopedic consultant a few days before his 
death and it was noted that he had been relatively flat on 
his back for 3 to 4 weeks after his head surgery.  Also in 
early December 2003, an imaging study was positive for left 
lower extremity deep venous thrombosis.  The records from the 
hospitalization in November and December 2003 do not 
specifically identify any continuing problems associated with 
the left knee.  

In March 2005, the Veteran's private physician from 1984 
until his death in 2003 provided the only competent medical 
evidence supporting the claim.  J. T. S., M.D., wrote that 
the cause of the Veteran's death was a pulmonary embolus from 
a deep vein thrombosis in the left leg.  The doctor asserted 
that the leg was injured on active military duty, the injury 
required 2 surgeries, the last being in August 2002.  The 
doctor acknowledged that at the time of his death, the 
Veteran was recovering from an intracerebral hemorrhage 
sustained in October 2003.  That led to a period of 
immobility.  The previous knee injury and surgeries were said 
to predispose the Veteran to deep vein thrombosis which led 
to his pulmonary embolus and death.  It was noted that the 
Veteran had no prior history of pulmonary embolus or deep 
vein thrombosis.  The doctor restated that the service 
related injury and surgeries predisposed the Veteran to deep 
vein thrombosis and ultimately led to his death from 
pulmonary emboli.  

At this point, the Board would point out that there is no 
dispute that deep vein thrombosis in the left leg caused 
pulmonary emboli, which caused the Veteran's death.  However, 
the opinion makes a critical and erroneous assumption.  The 
only service-connected disability involved the Veteran's 
knee.  Service connection was not in effect for the leg 
generally.  More importantly, the service treatment records 
and the report of the August 2002 knee surgery do not reflect 
any involvement of the vascular system of the left leg.  Dr. 
J. T. S. twice stated that the injury and surgery 
"predisposed" the Veteran to deep vein thrombosis.  But, he 
never explained how or why.  The Board must weigh the 
evidence before it and the reasoning behind an opinion is 
critical to the weight we can assign to it.  Here, without 
any explanation, the bald assertion that the service-
connected disability "predisposed" the Veteran to deep vein 
thrombosis can not be accorded any significant probative 
value.  

The file contains a copy of an article from the American 
Heart Association magazine Circulation.  It is dated in 
November 1996 and entitled Management Of Deep Vein Thrombosis 
And Pulmonary Embolism.  There is a highlighted sentence, 
"Deep vein thrombosis is a major complication in orthopedic 
surgical patients and patients with cancer and other chronic 
illness."  However, to apply that sentence to the Veteran's 
knee surgery would be to take it out of context and ignore 
the rest of the article.  Further down page 2, it explains 
that venous thrombi are intravascular deposits composed of 
fibrin and red cells with a variable platelet and leukocyte 
component.  They usually form in the regions of slow or 
disturbed flow in the large venous sinuses and in valve cusp 
pockets in the deep veins of the calf or in venous segments 
that have been exposed to direct trauma.  That is, the 
article indicates that thrombi form in the calf rather than 
the knee, unless the veins of the knee are subject to direct 
trauma, and that has not been shown in this case.  On page 3, 
the article stated that the factors traditionally implicated 
in the pathogenesis of venous thrombosis were activation of 
blood coagulation, venous stasis, and vascular injury.  The 
evidence shows none of those factors associated with the 
August 2002 knee surgery, while all of the factors are 
associated with the November 2003 head surgery.  The article 
states that both LMWH (low molecular weight heparin) and 
intermittent pneumatic compression are effective in 
preventing venous thrombosis in patient undergoing major knee 
surgery.  This does not mean that these measures were 
required by the August 2002 arthroscopy or that there is any 
basis to assume that the arthroscopy caused a thrombus.  The 
article goes on to identify the manifestations necessary to 
diagnosis venous thrombosis and it is significant that none 
of these manifestations were found by the Veteran's physician 
on follow-up examinations after the August 2002 arthroscopy.  
All in all, when viewed as a whole, the article is against an 
association with the August 2002 arthroscopy.  That is, while 
it reports that major knee surgery could generate thrombi; it 
does not indicate that there is a significant probability 
that the Veteran's arthroscopy did so.  Moreover, it 
identifies diagnostic manifestations that were not present 
after the August 2002 arthroscopy, but were first manifested 
after the November 2003 head surgery.  

Other articles were also received and reviewed.  These are 
all too general and do not provide sufficient specificity 
that we could apply them to the Veteran's case.  There is 
nothing in them that indicates an arthroscopic procedure 
would cause, or even predispose the Veteran to, a deep vein 
thrombosis over a year later.  

A VA medical opinion was obtained in August 2006.  Of 
critical importance was the fact that the August 2002 
operative report stated that a tourniquet was not used.  
Therefore, there was no compression or other activity at the 
time of surgery that would predispose him to a DVT (deep vein 
thrombus) at that time.  Furthermore, the post operative 
follow-up examinations did not show any evidence of swelling 
of the leg or other suggestion of venous abnormality.  Also, 
if he had had a DVT it would most certainly have resolved in 
that period of time and would no longer be a threat.  The 
doctor opined that one could not simply state that because he 
had had previous arthroscopic surgery the Veteran was 
predisposed to having DVT and pulmonary embolus.  The doctor 
concluded that there was no causal relationship between the 
Veteran's service-connected knee problem or his knee surgery, 
and the unfortunate event of his deep vein thrombosis and 
pulmonary embolus.  

In July 2009, the Board received another VA opinion.  The 
physician reviewed and summarized the record.  He commented 
on contradictions by Dr. J. T. S.  In March 2005, Dr. J. T. 
S. wrote that the Veteran's death was due to a pulmonary 
embolism (PE) which was a consequence of his prior knee 
injury in 1965 and arthroscopic surgery performed 
approximately 14 months earlier.  In his letter, Dr. J. T. S. 
failed to mention more proximate causes of venous 
thromboembolism (VTE).  However, this conflicts with his 
consultive note just following the PE/DVT, wherein he made no 
mention of the knee injury and surgery, but did mention the 
prolonged stay in the neurologic ICU (intensive care unit) 
and recent acute myocardial infarction.  The Veteran had knee 
surgery more than a year prior to the event.  The specific 
type of surgery was reported to be relatively low risk for 
VTE.  The interval would have already ended and the Veteran's 
risk for VTE would be at or near the baseline.  That would be 
especially true 14 months post-operatively without evidence 
of intervening VTE.  Also, Dr. J. T. S.'s summary rather 
disingenuously ignored or failed to recognize that the 
Veteran had multiple more proximate and compelling reasons 
for developing VTE, which were not related to the knee.  
There was significant immobilization prior to admission due 
to chronic back pain.  There was significant acute neurologic 
injury.  He was on prolonged mechanical ventilation.  He had 
multiple recent manipulations of the deep venous system.  He 
had an acute myocardial infarction.  There was an inability 
to provide ideal VTE prophylaxis with anticoagulant therapy 
due to his intracranial bleeding and surgery.  The doctor 
concluded that he found overwhelming evidence supported the 
conclusion that if indeed the Veteran died of a pulmonary 
embolism, that it was due to one or more of the predisposing 
factors he listed and not due to or materially related to the 
prior knee condition.  

Conclusion

There is one competent medical opinion that supports the 
claim.  A private physician stated that the Veteran's knee 
injury and surgery predisposed him to DVT and PE.  The 
opinion is not persuasive because there was no explanation as 
to how or why the knee injury and surgery would predispose 
the Veteran to these fatal problems.  Also, the opinion 
appears to conflict with a consultative note written 2 days 
before the Veteran died, in which the doctor did not mention 
the knee but implicated other factors following the November 
2003 head surgery.  

On the other hand, there is an article that identifies 
manifestations of the fatal disorder, that were not present 
until after the November 2003 head surgery.  The Veteran's 
private surgeon, on follow-up in August and September 2002, 
did not find any manifestations of DVT, but indicated the 
Veteran was doing well.  Most importantly, there are two 
competent medical opinions (set forth in detail above) that 
explain why the doctors were of the opinion that the knee 
injury and August 2002 surgery did not cause the fatal 
disorders.  The clear preponderance of the evidence in this 
case is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board has considered all bases for a claim reasonably 
raised by the record.  See Solomon v. Brown, 6 Vet. App. 396, 
400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  In this 
case, it is not claimed nor does any evidence of record show 
that any of the fatal cardiovascular conditions were present 
in service.  Similarly, there is no claim or evidence that 
the service-connected left knee disability rendered the 
Veteran 100 percent disabled for at least 10 years prior to 
his death.  On the record before us, the Board finds no basis 
to award dependency and indemnity compensation to the 
appellant.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


